Citation Nr: 1145901	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  07-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left ankle injury residuals with degenerative joint disease, to include entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to July 1966.  He had additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO).  In a May 2006  decision, the RO denied an increased disability evaluation for the Veteran's left ankle injury residuals with degenerative joint disease.  In February 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right shoulder disability.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the record.  

The Board has reframed the issue of an increased evaluation for the Veteran's left ankle disability as entitlement to a disability evaluation in excess of 20 percent for the Veteran's left ankle injury residuals with degenerative joint disease to include entitlement to a TDIU in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (finding that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability).  

The issue of an increased evaluation for the Veteran's left ankle injury residuals with degenerative joint disease is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In January 2008, the RO denied service connection for right shoulder arthritis (right shoulder disability); the Veteran was informed in writing of the adverse determination and his appellate rights in January 2008; he did not submit a notice of disagreement (NOD) with the adverse decision.  

2.  The additional documentation submitted since the January 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's right shoulder disability is etiologically related to his service-connected left ankle injury residuals with degenerative joint disease.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for right shoulder arthritis is final; new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for right shoulder disability has been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

2.  Chronic right shoulder fracture residuals were incurred proximately due to or as the result of the Veteran's service-connected left ankle injury residuals with degenerative joint disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claims of entitlement to service connection for a right shoulder disability.  Due to the favorable determination of the issue adjudicated on the merits, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Prior RO Decision 

In January 2008, the RO denied service connection for right shoulder arthritis as the claimed disability was not shown to have been manifested during active service or within one year of service separation or to be related to a service-connected disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2008.  The Veteran did not submit an NOD with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records make no reference to a chronic right-shoulder disorder.  The report of a May 1995 VA examination for compensation purposes states that the Veteran presented a history of having injured his right shoulder in 1989 when his left ankle disability caused him to slip on some frozen ground and to fall on his shoulder.  The Veteran was diagnosed as having right shoulder fracture residuals.   In his August 2007 informal claim for service connection, the Veteran advanced that he had sustained a chronic right shoulder injury when his left ankle collapsed while he was walking and caused him to fall.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the January 2008 RO decision denying service connection for right shoulder arthritis consists of VA examination and clinical documentation; private clinical documentation; Social Security Administration (SSA) documentation; the transcript of the August 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO; and written statements from the Veteran and the Veteran's wife and daughter.  

In an August 2010 written statement, a private clinician wrote:

Although I have not been a part of [the Veteran's] care prior to December 2009, I have been made aware of his traumatic incident in 1989 when his chronically weak previously injured left ankle gave way causing him to fall onto the right shoulder, which was fractured.  ...  On the basis of [the Veteran's] report as above, I think it is highly probable that his previous ankle injury caused the fall, which resulted in the injury to his right shoulder.

The report of an October 2010 VA examination for compensation purposes states that the Veteran was a retired licensed practical nurse (LPN).  

At the August 2011 hearing on appeal, the Veteran testified that: his left ankle "flipped over" while he was checking a bird feeder in his yard; he fell onto his right shoulder; and he sustained chronic right shoulder fracture residuals.  

The Board finds that the Veteran's testimony on appeal and the August 2010 private clinician written statement constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


III.  Service Connection

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for left ankle injury residuals with degenerative joint disease.  

The August 2010 written statement from the private clinician opines that "it is highly probable that his previous ankle injury caused the fall which resulted in the injury to his right shoulder."  At the October 2010 VA examination for compensation purposes, the examiner noted that the Veteran was a retired LPN.  The VA examiner commented that: 

Patient has had recent right shoulder - total shoulder replacement 3/29/2010 secondary to fall when left ankle gave away resulting in right shoulder fracture 1989-1989.  

At the August 2011 hearing on appeal, the Veteran testified that he had sustained chronic right shoulder fracture residuals when his left ankle gave way and caused him to fall.  

The Veteran has testified that he fell due to his service-connected left ankle disability and sustained chronic right shoulder injury residuals.  The Board observes that the Veteran is a retired LPN.  Therefore, he is competent to express such a medical opinion.  VA and private physicians have opined that the Veteran's chronic right shoulder fracture residuals are etiologically related to his service-connected left ankle disability.  In the absence of any competent evidence to the contrary, the Board concludes that service connection for chronic right shoulder disability is now warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  



ORDER

The Veteran's application to reopen his claim of entitlement to service connection for right shoulder disability is granted.  

Service connection for chronic right shoulder fracture residuals is granted 


REMAND

At the hearing on appeal, the Veteran advanced that his left ankle disability was productive of significant left lower extremity neurological impairment.  The Board observes that the Veteran was last afforded a VA orthopedic evaluation in October 2010.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent progression of the Veteran's left ankle disability, the Board concludes that an additional VA examination would be helpful in resolving the issues raised by the instant appeal.

As noted in the Introduction, the evidence of record raises the issue of whether the service-connected left ankle disability has caused unemployability; this evidence includes findings made by the examiner in the October 2010 VA examination report.  Therefore, the examiner should also address the disability's effect on his ability work.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009)


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes to address the current nature and severity of his service-connected left ankle injury residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically state whether the Veteran exhibits either left ankle ankylosis and/or any associated left lower extremity neurological symptomatology.  

The examiner should fully describe the functional limitation that results from the Veteran's left ankle injury residuals, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left ankle should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  

The examiner should express an opinion as to the impact of the Veteran's left ankle injury residuals upon employability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim, to include consideration the TDIU aspect of the increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


